(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
• Por cuanto, en 24 de junio de 1938 la Corte de Distrito de Hu-macao declaró con lugar una moción de la demandante apelante soli-citando que se dictara sentencia en el caso por ser la demanda en-mendada substancialmente igual a la original que la corte inferior ordenó enmendar;
Por Cuanto, la demandante apelante apeló para ante este Tribunal Supremo de la sentencia de 24 de junio de 1938 y en su alegato le atribuye a la corte inferior el único error de declarar sin lugar la demanda por los méritos de las alegaciones;
Por Cuanto, los demandados apelados solicitan ahora de nosotros que desestimemos el recurso por no haber sido incorporadas a la transcripción de autos “la demanda original, las excepciones previas y la resolución de la corte declarándolas con lugar”;
Por CuantO', dichos documentos no son necesarios para resolver el único error que plantea la demandante apelante;
Por tanto, se declara sin lugar la moción para desestimar radi-cada por los demandados apelados.
El Juez Presidente Sr. Del Toro no intervino.
*987(b) PALTA DE DILIGENCIA O BUENA PE EN LA TRAMITACIÓN DEL RECURSO